           Case
            Case1:18-cr-00567-VSB
                 1:18-cr-00567-VSB Document
                                    Document48-1
                                             51 Filed
                                                 Filed12/17/18
                                                       12/12/18 Page
                                                                 Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                 Plaintiff,                              Case No. l 8-cr-567 (VSB)

 v.

 CHRISTOPHER C. COLLINS, et al.,

                 Defendants.



      DEFENDANT CHRISTOPHER COLLINS' WAIVER OF APPEARANCE FOR
                DECEMBER 18, 2018 STATUS CONFERENCE

         Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, Defendant Christopher

Collins waives his right to be present in open court for the December 18, 2018 Status

Conference.

         Rep. Collins requests that the Court proceed on December 18, 2018 in his absence; agrees

that his interests will be deemed represented by the presence of his attorneys, the same as if he

were personally present; and further agrees to be present in Court ready for trial any date that the

Court sets in his absence.

         Rep. Collins further acknowledges that he has been informed of his rights under Title 18

U.S.C. §§ 3161-3174 (Speedy Trial Act), and authorizes his attorneys to set times and delays

under the Act without being personally present.

Dated:          Washington, D.C.
                December_,11 2018

                                                                        f~
                 Case
                  Case1:18-cr-00567-VSB
                       1:18-cr-00567-VSB Document
                                          Document48-1
                                                   51 Filed
                                                       Filed12/17/18
                                                             12/12/18 Page
                                                                       Page22ofof22



      ,DJUHHZLWKDQGFRQVHQWWRP\FOLHQW¶VZDLYHURIDSSHDUDQFH
      
      'DWHG       :DVKLQJWRQ'&
                   'HFHPEHU
                                                                                      
                                                             %$.(5+267(7/(5//3
                                                             %\/s/ Jonathan R. Barr    [
                                                             -RQDWKDQ5%DUUpro hac vice
                                                             .HQGDOO(:DQJVJDUG
                                                             :DVKLQJWRQ6TXDUH6XLWH
                                                             &RQQHFWLFXW$YHQXH1:
                                                             :DVKLQJWRQ'&
                                                             7
                                                      )
                                                      MEDUU#EDNHUODZFRP
                                                      NZDQJVJDUG#EDNHUODZFRP
                                                      
                                                   -RQDWKDQ%1HZ
                                                             5RFNHIHOOHU3OD]DWK)ORRU
                                                             1HZ<RUN1<
                                                             7
                                                             )
                                                             MQHZ#EDNHUODZFRP
      
      
      
      6225'(5('
      
      'DWHG  1HZ<RUN1HZ<RUN
              'HFHPEHUBBB
                          17                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                      9(51216%52'(5,&.86'-
                                                      
      




                                                      
      
